Citation Nr: 0022592
Decision Date: 08/25/00	Archive Date: 11/03/00

DOCKET NO. 98-16 213A              DATE AUG 25 2000

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUE

Entitlement to an earlier effective date, prior to August 21, 1996,
for a grant of Chapter 35 education benefits.

REPRESENTATION

Appellant represented by: AMVETS

WITNESSES AT HEARING ON APPEAL

Appellant, her younger sister and their mother

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The dates of the veteran's military service are unknown.

The veteran is deceased. The appellant in the present case is his
daughter. According to the appellant's file, her father died in
November 1995, and service connection for his cause of death was
granted in March 1997, with accrued benefits, including entitlement
to education benefits pursuant to Chapter 35, awarded to his
dependents.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from an August 1997 decision by the Muskogee, Oklahoma,
Regional Office (RO) of the Department of Veterans Affairs (VA),
which granted the appellant's claim for educational benefits under
Chapter 35, effective from August 21, 1996. The appellant now
appeals the effective date assigned, contending that she is
entitled to an earlier effective date.

REMAND

A review of the record on appeal shows that the late veteran's
claims folder(s) is not associated with the evidence currently
before the Board. To fairly adjudicate the appellant's claim, it
would be useful for the Board to have the veteran's claims
folder(s) associated with the record as there may be facts
contained within which may be relevant to the effective date issue
on appeal. Therefore, the case should be remanded to the RO so that
the veteran's claims folder(s) may be obtained and

- 2 -

made a part of the evidentiary record. (In this regard, the Board
notes that the appellant's younger sister is also filing an appeal
which, while a separate appeal in its own right, is concurrent with
the present appeal and involves a nearly identical issue.
Therefore, the appellants' folders should be kept together
throughout the course of this appeal for the sake of convenience
and judicial expediency.)

The appellant's file also shows that she appeared for a hearing
before a hearing officer at the Reno, Nevada RO on November 23,
1998, in which she and her younger sister (and their mother)
presented oral testimony in support of their respective appeals for
earlier effective dates for each individual's award of Chapter 35
benefits. However, the transcript of this hearing is not included
in the appellant's file. As proper appellate review requires the
Board, as an appellate body, to review all evidence which was
before the agency of original jurisdiction when it rendered the
contested decision, a remand is warranted so that this transcript
may be located and associated with the evidence.

The Board respectfully calls to the RO's attention that an initial
review of the appellant's file indicates that the RO may have
confused the fact pattern of her claim with that of her younger
sister. While both appellants are contesting the effective dates
assigned to their individual claims for Chapter 35 benefits, it
appears on review of a January 2000 Supplemental Statement of the
Case (SSOC) which was issued to the appellant in this case that the
RO has characterized her issue as entitlement to an earlier
effective date for a grant of Chapter 35 educational benefits prior
to September 2, 1996. As this date pertains to the appeal of her
younger sister but not the present appellant, the RO is requested
to take appropriate action to clarify the issue and resolve any
confusion in this regard.

Accordingly, the case is REMANDED to the RO for the following
actions:

1. The RO should obtain a copy of the transcript of the appellant's
hearing before a hearing officer at the Reno,

- 3 -

Nevada RO on November 23, 1998, and associate it with her file.

2. The RO should obtain and associate the claims folder(s) of the
appellant's late father, the veteran, with the evidentiary record.
(The file of the appellant's younger sister, who is also an
appellant in a concurrent but separate appeal, should be kept
together with the present appellant's file.)

3. After the above actions have been completed, the RO should
review the evidence associated with the file and then address the
issue of entitlement to an earlier effective date, prior to August
21, 1996, for a grant of Chapter 35 educational benefits.

4. If the RO decision regarding the aforementioned issue remains
adverse to the appellant, she and her representative should be
furnished with a Supplemental Statement of the Case and all parties
should be afforded a reasonable opportunity to respond. In this
regard, the SSOC should reflect a correct statement of the issue as
it pertains to the individual fact pattern of the appellant's
claim, resolving any facts which may have been confused with her
younger sister's claim on appeal.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The appellant need take no further
action until she is informed, but she may (and is strongly advised
to) furnish additional evidence and argument on the matter or
matters the Board has

- 4 -

remanded to the regional office while the case is in remand status.
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown,
8 Vet. App. 109 (1995); Kutscherousky v. West, 12 Vet. App. 369
(1999). The purposes of this remand are to develop the record and
to afford the appellant due process of law. The Board intimates no
opinion, either legal or factual, as to the ultimate disposition
warranted in this case.

The law requires full compliance with all orders in this remand.
Stegall v. West, 11 Vet. App. 268 (1998). Although the instructions
in this remand should be carried out in a logical chronological
sequence, no instruction in this remand may be give a lower order
of priority in terms of the necessity of carrying out the
instruction completely. This claim must be afforded expeditious
treatment by the RO. The law requires that all claims that are
remanded by the Board of Veterans' Appeals or by the United States
Court of Appeals for Veterans Claims for additional development or
other appropriate action must be handled in an expeditious manner.
See The Veterans' Benefits Improvements Act of 1994, Pub. L. No.
103-446, 302,108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West
Supp. 1999) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

BARBARA B. COPELAND
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for

- 5 -

Veterans Claims. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1999).

- 6 -




